___________

                                    No. 95-1979
                                    ___________


Patricia Lee,                           *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Junior College District, doing          *
business as St. Louis Community         *          [UNPUBLISHED]
College,                                *
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     July 1, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Patricia Lee appeals the district court's1 adverse grant of summary
judgment in her employment discrimination action.             Having carefully
reviewed the record, we conclude the district court's judgment was correct,
and further discussion is not warranted.      Affirmed.   See 8th Cir. R. 47B.



     Lee's motions to supplement the record are denied.




       1
       The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-